            Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 COLLIN RESPONDEK                                §
      Plaintiff,                                 §
                                                 §
 v.                                              §                         5:21-cv-144
                                                 §      Civil Action No.: __________________
 STATE FARM FIRE AND CASUALTY                    §
 COMPANY                                         §
      Defendant.                                 §


                  DEFENDANT STATE FARM FIRE AND CASUALTY
                       COMPANY’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendant State Farm Fire and Casualty Company (“State Farm”) files this Notice of

Removal pursuant to 28 U.S.C. § 1446(a) and respectfully shows the following:

                                   Procedural Background

       1.     On or about January 8, 2021, Plaintiff filed his Original Petition against diverse

Defendant State Farm Fire and Casualty Company (hereafter “State Farm”), styled Cause No.

2021CI00419; Collin Respondek vs. State Farm Fire and Casualty Company; In the 45th Judicial

District Court of Bexar County, Texas.

                                         Nature of the Suit

       2.     This lawsuit involves claims for personal injuries arising out of an automobile

accident which occurred on or about December 11, 2019, in San Antonio, Bexar County, Texas.

Plaintiff claims tortfeasor Mariana Hernandez was negligent in the handling of her vehicle and

Plaintiff now seeks benefits under a policy issued by State Farm. Plaintiff seeks actual damages

including past and future physical pain and suffering; past and future mental anguish; past lost

income, past and future loss of earnings; past and future physical impairment, past and future
               Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 2 of 30




medical care and expenses, out-of-pocket expenses, statutory “additional” damages, pre-judgment

interest, post-judgment interest and costs of court.

                                           Basis for Removal

         3.       Removal is proper under 28 U.S.C. § 1332 when there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.

         4.       In the present case, there is complete diversity of citizenship between the parties.

At the time State Farm was served with the citation, and as of the date of filing this Notice, State

Farm was and is a citizen of Illinois. State Farm was incorporated under the laws of the State of

Illinois, and its principal place of business is in Bloomington, Illinois. Accordingly, State Farm

was and is considered an out-of-state citizen for diversity jurisdiction purposes.

         5.       Upon information and belief, Plaintiff was a citizen of Texas when he filed his

Original Petition, and continues to be a citizen of Texas.

         6.       Further, this Court has diversity jurisdiction over this matter because the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. Plaintiff pleads in his Original

Petition for the recovery of damages of “$250,000 or less.” See Plaintiff’s Original Petition, § II,

CLAIM FOR RELIEF. Additionally, in pre-litigation correspondence, Plaintiff’s counsel has

stated that Plaintiff “…has a minimum of $359,230 in future medical bills.” See Exhibit D – Letter

dated October 20, 2020 from Sadler and Sadler to State Farm. The uninsured/underinsured

motorist (“UM/UIM”) policy provides UM/UIM limits in excess of $75,000.00.

                                 The Removal is Procedurally Correct

         7.       Plaintiff filed suit against State Farm in state court on January 8, 2021. State Farm

was served on January 13, 2021, and State Farm filed its answer in state court on February 5, 2021.




                                                    2
4846-0397-3083, v. 1
               Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 3 of 30




         8.       This notice of removal was filed timely . See 28 U.S.C. § 1446(b)–(c); see also

Thompson v. Deutsche Bank Nat. Trust Co., 775 F.3d 298 (5th Cir. 2014)(holding that a

defendant’s right to removal under 28 U.S.C. § 1446(b)–(c) runs from the date it is formally served

with process). Here, State Farm was served on January 13, 2021, and files this notice within thirty

(30) days of said service.

         9.       Venue is proper in this district under 28 U.S.C. § 1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to Plaintiff’s claim allegedly occurred in this district.

         10.      Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this notice.

         11.      Pursuant to 28 U.S.C. § 1446(d), promptly after State Farm files this Notice, written

notice of filing of this Notice of Removal will be given to Plaintiff, the adverse party.

         12.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed

with the Clerk of the 45th Judicial District Court of Bexar County, Texas, promptly after State

Farm files this Notice.

         WHEREFORE, Defendant State Farm Fire and Casualty Company requests that this action

be removed from the 45th Judicial District Court of Bexar County, Texas to the United States

District Court for Western District of Texas, San Antonio Division, and that this Court enter such

further orders as may be necessary and appropriate.




                                                    3
4846-0397-3083, v. 1
               Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 4 of 30




                                             Respectfully submitted,

                                             LINDOW STEPHENS TREAT LLP


                                             By:
                                                     Alexander D. Good
                                                     State Bar No. 24092433
                                                     One Riverwalk Place
                                                     700 N. St. Mary’s Street, Suite 1700
                                                     San Antonio, Texas 78205
                                                     Telephone: (210) 227-2200
                                                     Facsimile:     (210) 227-4602
                                                     agood@LSTLAW.com

                                             COUNSEL FOR DEFENDANT STATE FARM
                                             FIRE AND CASUALTY COMPANY




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Defendant State Farm Fire
and Casualty Company’s Notice of Removal was filed electronically with the United States District
Court for the Western District of Texas, San Antonio Division, with notice of case activity to be
generated and sent electronically by the Clerk of the Court with ECF notice being sent and a copy
mailed via certified mail on this 12th day of February, 2021, addressed to those who do not receive
notice from the Clerk of the Court.

         Paul L. Sadler
         Crystal S. Sadler
         SADLER AND SADLER
         Of Counsel with Carabin & Shaw, P.C.
         8100 Broadway, Suite 200
         San Antonio, Texas 78209
         ps@sadlerandsadler.com
         css@sadlerandsadler.com
         service@sadlerandsadler.com




                                                     _____________________________
                                                     Alexander D. Good



                                                4
4846-0397-3083, v. 1
             Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 5 of 30




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

COLLIN RESPONDEK                                §
     Plaintiff,                                 §
                                                §
v.                                              §
                                                §     Civil Action No.: __________________
STATE FARM FIRE AND CASUALTY                    §
COMPANY                                         §
     Defendant.                                 §


                          INDEX OF MATTERS BEING FILED



     1. Defendant’s Notice of Removal

     2. Exhibit A:   Copies of all process, pleadings, orders and the docket sheet on file in the
                     state court lawsuit.

     3. Exhibit B:   A list of counsel of record.

     4. Exhibit C:   Civil Cover Sheet and Supplement.

     5. Exhibit D:   Letter dated October 20, 2020 from Sadler and Sadler to State Farm
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 6 of 30




   Exhibit A
 FILED
 1/8/2021 1:14 PM                                                                       CIT PPS
                                Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 7 of 30
 Mary Angie Garcia
 Bexar County District Clerk
                                                2021CI00419
 Accepted By: Martha Medellin   W JD
                                           CAUSE NO.        _____________

               COLLIN RESPONDEK                            §             IN THE DISTRICT COURT
                    Plaintiff,                             §
                                                           §
               vs.                                         §           45th   JUDICIAL DISTRICT
                                                           §
               STATE FARM FIRE AND CASUALTY                §
               COMPANY                                     §
                    Defendant.                             §             BEXAR COUNTY, TEXAS

                                    PLAINTIFF’S ORIGINAL PETITION, JURY DEMAND,
                                               AND RULE 193.7 NOTICE

               TO THE HONORABLE JUDGE OF SAID COURT:

                       NOW COMES COLLIN RESPONDEK, (“Plaintiff”), and complaining of STATE

               FARM FIRE AND CASUALTY COMPANY, (“Defendant”), as follows:

                                                         I.
                                              DISCOVERY CONTROL PLAN

                       Plaintiff intends that discovery be conducted under Level 3 of Rule 190 of the

               Texas Rules of Civil Procedure.

                                                          II.
                                                   CLAIM FOR RELIEF

                       Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff seeks

               recovery of $250,000 or less.

                                                          III.
                                                        PARTIES

                       Plaintiff COLLIN RESPONDEK is an individual residing in San Antonio, Bexar

               County, Texas. The last three digits of his driver’s license are 869 and the last four

               digits of his social security number are 7412.

                       Defendant STATE FARM FIRE AND CASUALTY COMPANY is a domestic

               insurance company, which may be served with process through its registered agent

               Corporation Service Company, 211 E. 7th St., Suite 620, Austin, Texas 78701-3218.
                                                            1


Copy from re:SearchTX
                         Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 8 of 30


                                                      IV.
                                             JURISDICTION & VENUE

                    Jurisdiction is proper before this Court because the amount in controversy is

             within the jurisdictional limits of this Court. Additionally, this Court has jurisdiction over

             the parties because Defendant is a domestic insurance company doing business in

             Bexar County, Texas.

                    Venue is proper in Bexar because all or a substantial part of the events or

             omissions giving rise to this lawsuit occurred in San Antonio, Bexar County, Texas, and

             the Plaintiff as well as the underinsured driver resides in Bexar County, Texas.

                                                         V.
                                                       FACTS

                    On or about December 11, 2019, Plaintiff COLLIN RESPONDEK was stopped in

             his vehicle on Pinn Road waiting to make a left turn onto S. Brownleaf Drive in San

             Antonio, Bexar County, Texas, when he was violently rear-ended by an underinsured

             driver, MARIANA HERNANDEZ. The investigating officer at the scene placed all fault

             on MARIANA HERNANDEZ citing driver inattention as the sole contributing factor to the

             collision. As a result of the crash caused by MARIANA HERNANDEZ, Plaintiff COLLIN

             RESPONDEK’S body was battered, bruised, and contused. Plaintiff COLLIN

             RESPONDEK suffered and suffers from severe pain in his neck, lower back, and right

             knee as a direct result of this collision. At all times pertinent hereto, the vehicle driven

             by MARIANA HERNANDEZ was underinsured for the damages caused to the Plaintiff.

                    At the time of the accident, an insurance policy written by Defendant STATE

             FARM FIRE AND CASUALTY COMPANY was in effect and issued to its insured LYFT,

             INC. This insurance policy provided first party uninsured and underinsured motorist

             benefits to Plaintiff who was driving with Lyft, Inc. at the time of the collision. Such


                                                           2


Copy from re:SearchTX
                         Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 9 of 30


             policy was in full force and effect on December 11, 2019, the date of the accident.

             Under this coverage, STATE FARM FIRE AND CASUALTY COMPANY agreed to pay

             to Plaintiff all sums to which he would be legally entitled to recover as damages from the

             owner or operator of an uninsured/underinsured automobile up the amount of the policy.

             The purpose of the insurance for which Lyft, Inc. paid premiums to STATE FARM FIRE

             AND CASUALTY COMPANY was to protect Plaintiff for injuries he might suffer from the

             negligence of others who failed to have sufficient insurance to cover such injuries. With

             respect to the accident, which occurred on December 11, 2019, the negligent driver and

             owner of the vehicle did not have sufficient insurance or assets to protect Plaintiff for the

             injuries proximately caused by the crash.

                    Plaintiff timely and properly notified Defendant STATE FARM FIRE AND

             CASUALTY COMPANY of the crash. Plaintiff would show that a policy of insurance with

             Defendant STATE FARM FIRE AND CASUALTY COMPANY covered him and had

             uninsured and underinsured motorist coverage.            Plaintiff has fully complied with all

             conditions of the insurance policy prior to bringing this suit.

                                                       VI.
                                              CONDITIONS PRECEDENT

                    All conditions precedent have been performed or have occurred. Nevertheless,

             Defendant STATE FARM FIRE AND CASUALTY COMPANY has failed and refused and

             still fails and refuses to pay Plaintiff reasonable benefits under this policy as it is

             contractually required to do.

                                                    VII.
                              NEGLIGENCE OF UNINSURED/UNDERINSURED MOTORIST

                    The occurrence and the resulting injuries and damages of Plaintiff were

             proximately caused by the negligent conduct of the underinsured driver who operated


                                                             3


Copy from re:SearchTX
                        Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 10 of 30


             the vehicle she was driving in a negligent manner because she violated the duty, which

             she owed the Plaintiff, to exercise ordinary care in the operation of her motor vehicle in

             one or more of the following respects:

                           a.     failing to control the operation of her vehicle;

                           b.     failing to avoid the incident in question;

                           c.     failing to keep a proper look out;

                           d.     failing to apply the brakes properly and/or timely so as to avoid a
                                  collision in violation of Texas Transportation Code §547.408(a)(3);

                           e.     driver inattention;

                           f.     failing to operate her vehicle in a safe manner,

                           g.     failing to operate her vehicle as a person of ordinary prudence
                                  would have in the same or similar circumstance;

                           h.     failure to control speed;

                           i.     failure to stop at a red light in violation of Texas Transportation
                                  Code §544.007(d); and

                           j.     other acts of negligence and negligence per se.


                    One, some, or all of the foregoing acts and/or omissions or others on the part of

             Defendant constituted negligence and such negligence per se and such negligence was

             a proximate cause of the occurrence of Plaintiff’s injuries and damages.

                    Plaintiff would show this court that the harm Plaintiff suffered is the type of harm

             which the above statutes are intended to prevent. Plaintiff would also show this Court

             that the Plaintiff was a member of a class of persons in which the statutes were enacted

             to protect. Such violations amount to negligence per se and is the proximate cause of

             the occurrence in question.

                                             VIII.
                CAUSES OF ACTION AS TO STATE FARM FIRE AND CASUALTY COMPANY

                                                           4


Copy from re:SearchTX
                         Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 11 of 30




                    A.     BREACH OF CONTRACT

                    Plaintiff is the beneficiary of a contract with Defendant STATE FARM FIRE AND

             CASUALTY COMPANY for uninsured and underinsured motorist benefits. Defendant

             breached the insurance contract by failing to provide coverage, resulting in additional

             damages to the Plaintiff. STATE FARM FIRE AND CASUALTY COMPANY has

             absolutely refused to make an offer on its $85,000 policy. Such refusal in the face of

             the significant injuries the Plaintiff has and is enduring constitutes a failure by the

             Defendant to meet its contractual obligations to the Plaintiff.

                    B.     UNIFORM DECLARATORY JUDGMENT ACT

                    Plaintiff incorporates all previous paragraphs set forth above.

                    Plaintiff additionally requests relief under the Uniform Declaratory Judgments Act,

             Texas Civ. Prac. & Rem. Code § 37.004 et seq. to establish the amount he is legally

             entitled to recover under the underinsured policy provision of the policy issued by the

             Defendant to provide coverage to the Plaintiff.

                                                    IX.
                                         PERSONAL INJURY DAMAGES

                Plaintiff has suffered the following personal injuries and damages as a direct and

             proximate result of the underinsured driver’s conduct for which Defendant STATE

             FARM FIRE AND CASUALTY COMPANY is liable:

                a) Physical pain and suffering in the past, and which, in all reasonable probability,
                   will continue to be incurred in the future;
                b) Mental anguish in the past, and which in all reasonable probability, will continue
                   to be incurred in the future;
                c) Lost income in the past;
                d) Loss of earning capacity in the past and which, in all reasonable probability, will
                   continue to be incurred in the future;
                e) Physical impairment in the past and which, in all reasonable probability, will
                   continue to be incurred in the future;
                f) Reasonable and necessary medical care and expenses in the past and which, in

                                                           5


Copy from re:SearchTX
                        Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 12 of 30


                   all reasonable probability, will continue to be incurred in the future; and
                g) Any and all out of pocket expenses related to the accident complained of.


                                                       X.
                                                RULE 193.7 NOTICE

                    Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff COLLIN

             RESPONDEK hereby gives actual notice to Defendant that any and all documents

             produced may be used against the Defendant producing the document at any pretrial

             proceeding and/or at the trial of this matter without the necessity of authenticating the

             documents.

                                                        XI.
                                              INITIAL DISCLOSURES

                    Pursuant to Rule 194.2 Defendant must make initial disclosures at or within 30

             days after the filing of the first Answer. Failure to timely respond shall constitute an

             abuse of discovery pursuant to Texas Rule of Civil Procedure 215.

                                                        XII.
                                                   JURY DEMAND

                    Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Plaintiff respectfully

             requests and demands a trial by jury. The appropriate jury fee is tendered with the filing

             of this pleading.

                    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be

             cited to appear and Answer, and that on final trial Plaintiff has:

                    a. Judgment against Defendant in a sum in excess of the minimum jurisdictional
                       limits of the Court for Plaintiff’s damages;
                    b. Prejudgment interest;
                    c. Post-judgment interest;
                    d. Costs of court;
                    e. All statutory “additional” damages; and
                    f. All such other relief, at law or in equity, to which Plaintiff may show to be
                       entitled.


                                                           6


Copy from re:SearchTX
                        Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 13 of 30


                    This 8th day of January 2021.


                                                    Respectfully Submitted,

                                                     ______________________________
                                                     Paul L. Sadler
                                                     State Bar No. 17512400
                                                     Crystal S. Sadler
                                                     State Bar No. 24103911
                                                     SADLER AND SADLER
                                                     Of Counsel with Carabin & Shaw, P.C.
                                                     8100 Broadway, Suite 200
                                                     San Antonio, Texas 78209
                                                     Tel: (210) 908-7000
                                                     Fax: (210) 200-8695
                                                     ps@sadlerandsadler.com
                                                     css@sadlerandsadler.com
                                                     E-Service: service@sadlerandsadler.com
                                                     Attorneys for Plaintiff




                                                        7


Copy from re:SearchTX
FILED
2/5/2021 4:46 PM            Case   5:21-cv-00144 Document 1 Filed 02/12/21 Page 14 of 30
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Stephanie West


                                                  CAUSE NO. 2021CI00419

             COLLIN RESPONDEK                                     §               IN THE DISTRICT COURT
                 Plaintiff,                                       §
                                                                  §
             vs.                                                  §
                                                                  §               45TH JUDICIAL DISTRICT
             STATE FARM FIRE AND CASUALTY                         §
             COMPANY                                              §
                  Defendant.                                      §               BEXAR COUNTY, TEXAS


                                          DEFENDANT’S ORIGINAL ANSWER


                     Now comes State Farm Fire and Casualty Company, the defendant in the above-styled

             matter, and files this original answer to Plaintiff’s Original Petition, and would respectfully show

             the following:

                                                     I.          GENERAL DENIAL

                     Defendant generally denies each and every allegation contained in Plaintiff’s Original

             Petition pursuant to Texas Rule of Civil Procedure 92, and demands strict proof thereof by a

             preponderance of the credible evidence.

                                                          II.     JURY DEMAND

                     Defendant demands a jury trial in accordance with the Texas rules of Civil Procedure and

             the Local Rules of this jurisdiction.

                                                          III.    193.7 NOTICE

                     Pursuant to the Texas Rule of Civil Procedure 193.7, Defendant provides all parties notice

             that the production of any document in response to written discovery authenticates that document

             for use against that party in any pretrial proceeding or at trial.
            Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 15 of 30




                                         IV.     CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays for a judgment

that Plaintiff take nothing, that Defendant recover all his costs, and that Defendant be granted all

other relief, at law and in equity, to which he may be justly entitled.

                                                       Respectfully submitted,

                                                       LINDOW ▪ STEPHENS ▪ TREAT LLP



                                                       By:    ______________________________
                                                              Alexander D. Good
                                                              State Bar No. 24092433
                                                              One Riverwalk Place
                                                              700 N. St. Mary’s Street, Suite 1700
                                                              San Antonio, Texas 78205
                                                              (210) 227-2200 (telephone)
                                                              (210) 227-4602 (facsimile)
                                                              agood@LSTLAW.com

                                                       Counsel for Defendant State Farm Fire and
                                                       Casualty Company
           Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 16 of 30




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Defendant’s Original Answer
was served by facsimile and/or electronic service on the 5th day of February 2021, upon the
following:

                                        Paul L. Sadler
                                       Crystal S. Sadler
                                    SADLER AND SADLER
                           OF COUNSEL WITH CARABIN & SHAW, P.C.
                                 8100 Broadway, Suite 200
                                 San Antonio, Texas 78209
                           E-Service: service@sadlerandsadler.com



                                                           _____________________________
                                                           Alexander Good
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 17 of 30




    Exhibit B
         Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 18 of 30




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

COLLIN RESPONDEK                       §
     Plaintiff,                        §
                                       §
v.                                     §
                                       §        Civil Action No.: __________________
STATE FARM FIRE AND CASUALTY           §
COMPANY                                §
     Defendant.                        §


                       LIST OF ALL COUNSEL OF RECORD


                   PARTY                                 ATTORNEY(S)

Collin Respondek                           Paul L. Sadler
Plaintiff                                  State Bar No. 17512400
                                           Crystal S. Sadler
                                           State Bar No. 24103911
                                           SADLER AND SADLER
                                           Of Counsel with Carabin & Shaw, P.C.
                                           8100 Broadway, Suite 200
                                           San Antonio, Texas 78209
                                           Telephone: (210) 908-7000
                                           Facsimile:     (210) 200-8695
                                           ps@sadlerandsadler.com
                                           css@sadlerandsadler.com
                                           service@sadlerandsadler.com

State Farm Fire and Casualty Company       Alexander D. Good
Defendant                                  State Bar No. 24092433
                                           LINDOW STEPHENS TREAT, LLP
                                           One Riverwalk Place
                                           700 North St. Mary’s Street, Suite 1700
                                           San Antonio, Texas 78205
                                           Telephone: (210) 227-2200
                                           Facsimile:     (210) 227-4602
                                           agood@lstlaw.com
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 19 of 30




    Exhibit C
JS 44 (Rev. 10/20)                                     CIVIL
                                       Case 5:21-cv-00144    COVER
                                                          Document   SHEET
                                                                   1 Filed 02/12/21 Page 20 of 30
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
          COLLIN RESPONDEK                                                                                     STATE FARM FIRE AND CASUALTY COMPANY

    (b)   County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
          Paul L. Sadler, Crystal S. Sadler of Cnsl Carabin &                                                  Alexander D. Good, Lindow Stephens Treat LLP, 700 N.
          Shaw, 8100 Broadway# 200, SAT 78209, (210) 908-7000                                                  St. Mary's #1700, SAT 78205, (210) 227-2200
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                     3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                               (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                          of Business In This State

    2   U.S. Government                ✖    4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place        ✖   5        5
          Defendant                               (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                     Citizen or Subject of a             3          3   Foreign Nation                              6        6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                   TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
✖   110 Insurance                          PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                             310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                         315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                   Liability                  367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment            320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment               Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
    151 Medicare Act                       330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
    152 Recovery of Defaulted                   Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
         Student Loans                     340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)               345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits              350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits                355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                         Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability         360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                              Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                           362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                               Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                  440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                        441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment             442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                      443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability                 Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property            445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                               Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                           446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                               Other                       550 Civil Rights                 Actions                                                                State Statutes
                                           448 Education                   555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
    1 Original            ✖   2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding                State Court                             Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                 (specify)                 Transfer                          Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. § 1332
VI. CAUSE OF ACTION                         Brief description of cause:
                                            Dispute over handling of claim
VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                 ✖   Yes            No
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                             JUDGE                                                               DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
02/12/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                    JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)     Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 21 of 30
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                  Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 22 of 30

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   San Antonio       DIVISION

                                 Supplement to JS 44 Civil Cover Sheet
                                Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
Cause No. 2021CI00419; Collin Respondek vs. State Farm Fire and Casualty Company; In the 45th Judicial
District Court, Bexar County, Texas




2.     Was jury demand made in State Court?                      Yes            No

If yes, by which party and on what date?

Collin Respondek                                          08/01/2021
Party Name                                                Date


STATE COURT INFORMATION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
Collin Respondek, Paul L. Sadler, Crystal S. Sadler, Sadler and Sadler, Of Counsel with Carabin & Shaw,
P.C., 8100 Broadway, Suite 200, San Antonio, Texas 78209, Phone 210-908-7000, Fax 210-200-8695.

State Farm Fire and Casualty Company, Alexander D. Good, 700 N. St. Mary’s Street, Suite 1700, San
Antonio, Texas 78205, Phone 210-227-2200, Fax 210-227-4602.
2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
None




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 1
                  Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 23 of 30

3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
None




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
None




VERIFICATION:


                                                          02/12/2021
Attorney for Removing Party                               Date


State Farm Fire and Casualty Company
Party/Parties




(NOTE: Additional comment space is available on page 3)

                                                                           Reset all fields   Print Form




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                               Page 2
                Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 24 of 30

ADDITIONAL COMMENTS (As necessary):




TXWD - Supplement to JS 44 (Rev. 9/2019)                                     Page 3
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 25 of 30




   Exhibit D
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 26 of 30
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 27 of 30
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 28 of 30
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 29 of 30
Case 5:21-cv-00144 Document 1 Filed 02/12/21 Page 30 of 30
